Title: Cash Accounts, December 1769
From: Washington, George
To: 



[December 1769]



Cash


[Dec.]  —
To Cash of the Treasury for Mr Stephenson
£ 3.19. 6


Decr 11—
To Ditto of Frans Foster pr Colo. Bassett for Intt due Jno. P. Custis
35. 0. 0


12—
To Ditto from Mr Josh Valentine
251.16. 6


25—
To Ditto Won at Cards
2. 5. 0



To Ditto of  Tool amount of his Bond Assignd me by James Davenport
25.12. 6



To Ditto recd from Captn [Lawrence] Sanford on Acct of Fish sent to Antigua
6.17. 0



To do of Mr Ross pr Lund Washington while I was in Williamsburg
169. 5. 9


Contra


Decr 2—
By Miss Davenports Acct for M. P. Custis
2.13. 8



By Ditto for Mr W—n
0.10. 0



By Postage of Letters 3/—Cash to J. P. Custis 20/
1. 3. 0


4—
By a Paste Comb for M. P. Custis
1. 0. 0


5—
By Alexr Craig Sadler for self 9/6. for J. P. C. 16/
1. 4. 6


10—
By B. Bucktrout repg [William] Rinds Coach House
0. 7. 6


14—
By Servants 5/. By M. P. Custis 20/
1. 5. 0


15—
By Purdie & Dixon’s Acct
1. 8. 9


16—
By Geo: Lafong for self £3.15.0. for J. P. C. £1.6.7 & M. P. Custis 7/6
5. 9. 1



By Mr [James] Craig Jeweller for two Mourng Rings for Mr [Harrison] Manley
3. 0. 0



By Ditto for J. P. Custis
0. 2. 6




By Mr Walthoe on Acct of a Grant to the Officers & Soldrs under Gr Dinwiddies Proclamation
5. 5. 0



By Mr Anthy Hay for 3 Suppers &ca
0.14. 0



By Doctr [John] de Sequayra’s Acct agt M[artha] P[arke] C[ustis]
10.15. 0



By [James Barrett] Southall Subscription to Ball at Capitol
1. 0. 0



By Mr Jas Gibson for Marmaduke Norfleet (besides a Bill of Exchange of £100 Sterg makg £200 Curry in all)
85. 0. 0



By Doctr Pasture for M. P. Custis
2.13. 3



for self
0. 6. 4


17—
By Mrs Campbell’s Acct agt self J. P. C. & M. P. C.
42.12. 6


20—
By Servants 10/. Barber & Washing 8/3
0.18. 3


21—
By Mrs Campbell 30/6. Colo. [Burwell] Bassetts Servts 12/6
2. 3. 0


23—
By Expens. at Todds 12/9—Do at Hubbards 15/7
1. 8. 3


24—
By Charity 6/—Exps. at C[aroline] Ct Ho. 8/9
0.14. 9


26—
By Barber 2/6—Repg Chariot 3/9
0. 6. 3


27—
By Servants 5/. By my Mother £6
6. 5. 0



By Expences at Dumfries
2. 3. 9



By Mr Robt Alexander pr Lund Washington £81.6.0 Maryland Dischargd by
63.12.10



By Mr [John] Muirs Acct agt self J. P. C. & M. P. C.
12.12. 0



By Mr Belmains Do Do Do
3. 4. 8


30—
By Captn [John] Posey for two Sows & 40 odd Pigs
3.10. 0



By Cash paid Colo. Fieldg Lewis in May last & neglected to be chargd before
   52.16. 1 1/2




1514. 6. 2


31—
By Cash on hand
   362.12. 0   




1876.18. 2



By Cash lost, Stolen, or paid away without charging
   143.15. 2   




£2020.13. 4


